Case 4:20-cv-00321 Document 17-3 Filed on 06/10/20 in TXSD Page 1 of 3




                       EXHIBIT 2
 Case
Case
  Case4:20-cv-00321
     4:20-cv-00321    Document
        4:20-cv-00321Document
                       Document17-3
                              13-1   Filedon
                                7 Filed
                                    Filed  on03/18/20
                                          on  06/10/20in
                                             04/16/20  ininTXSD
                                                            TXSD Page
                                                           TXSD   Page115
                                                                 Page   2ofof
                                                                           of2 3
                                                                               16
            Case
           Case
             Case4:20-cv-00321
                4:20-cv-00321    Document
                   4:20-cv-00321Document
                                  Document17-3
                                         13-1   Filedon
                                           7 Filed
                                               Filed  on03/18/20
                                                     on  06/10/20in
                                                        04/16/20  ininTXSD
                                                                       TXSD Page
                                                                      TXSD   Page216
                                                                            Page   3ofof
                                                                                      of2 3
                                                                                          16



                                                 RETURN OF SERVICE


State of Texas                                 County of Southern District Of                                  United States District Court
                                                          Texas

Case Number: 4:20—CV—00321

Plaintiff:
Dan Bunkering (America) Inc.
vs.
    Defendant:
Swiber Offshore Mexico, et al

    Received these papers on the 27th day of February, 2020 at 1 :30 pm to be sewed on Ranger Offshore,
    Inc. by sewing its registered agent, CT Corporation, 1999 Bryan Street, Ste 900, Dallas, TX 75201.

    I,   Carlos Barrera, do hereby afrm that on the 28th day of February, 2020 at 12:30 pm, I:

    Delivered to: Ranger Offshore, Inc. by serving its registered agent, CT Corporation, accepted by
    Teri Thongsavat, Authorized, a true copy of the Summons In A Civil Action with Verified Complaint
    and Civil Cover Sheet, with the date and hour of delivery endorsed thereon, at the address of 1999
    Bryan Street, Suite 900, Dallas, Texas 75201 and informed said person of the contents therein, in
    compliance with state statutes.


    Icertify that am over the age of 18, not a party to, nor have any interest in the outcome of the above
                   I


    numbered suit, I am certied under order of the Supreme Court of Texas to deliver citations and other
    notices,




IN ACCORDANCE WITH RULE 107:

UNDER PENALTY OF         PE   RJURV:   My name is Carlos Barrera, my date of birth is July 14, 1958 and my address is 3300
Ivy Drive, Mesquite, TX 75150, USA.

I        DECLARE UNDER PENALTY OF PERJURVTHAT THE FORGOING IS TRUE AND CORRECT.

Executed in Dallas County, State ofTexas, on the                        day of February, 2020.



                                                                                   511-                                -


                                                 -
                                                                               Carlos Barrera
                                                                               PSC5305 EXp:6/30/20
                                                                                                                                     /
                                                                               Our Job Serial Number: CBR-2020000166


                                       cwmme I992    2020 Database Sen/ICES inc —l7rocess Servers Toolbox   vs Io
